October 20, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
     LUZ VELANDIA, DMD, INDIVIDUALLY AND D/B/A AMIGOS DENTAL,
                              Appellant

NO. 14-11-00141-CV                        V.

                         CARLOS CONTRERAS, Appellee
                             ____________________
       This cause, an appeal from the order denying the motion of appellant Luz
Velandia, DMD, individually and d/b/a Amigos Dental, signed February 7, 2011, was
heard on the transcript of the record. We have inspected the record and find the trial
court erred in denying appellant's motion. We therefore order the judgment of the court
below REVERSED and RENDER judgment dismissing appellee Carlos Contreras's
claims against Dr. Velandia, with prejudice. We further REMAND the cause for
proceedings in accordance with the Court’s opinion.

       We order appellee, Carlos Contreras, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.